DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021 and 01/31/2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2017/0225470).
Regrading claim 1, Goto teaches a printing apparatus, comprising: 
a conveyor (2,3 fig.1) which conveys a printing medium (P) in the form of a long strip having a recording surface and a non-recording surface opposite to the recording surface (figs.1,3); 
a first head (7 fig.1) facing the recording surface of the printing medium (P) being conveyed by the conveyor (2,3) from above, the first head discharging an ink to the recording surface (figs.1,3); and 
a first cover (horizontal cover wall portion of mist collecting unit 19 in fig.3) arranged between the recording surface of the printing medium (P) being conveyed by the conveyor (2,3) before the first head (7) discharges the ink to the printing medium and the first head (figs.1,3,9).

Regrading claim 10, Goto further teaches further comprising: a housing which houses the first head, the conveyor and the first cover; and an exhaust fan which generates an air flow flowing in a depth direction orthogonal to a conveying direction of the printing medium by the conveyor and a vertical direction in the housing to exhaust the ink in a mist state from the housing.

Regrading claim 11, Goto further teaches wherein: the exhaust fan (f1,f2) is arranged on a back side in the depth direction with respect to the first head (7) and the conveyor, and an air inlet provided on a front side in the depth direction with respect to the first head (7) and the conveyor is open on the housing (figs.1,3,9; paragraphs 0045-0068).

Regrading claim 12, Goto further teaches wherein the air inlet is facing the first head (7) from front in the depth direction (figs.3,6,9).

Regrading claim 13, Goto further teaches further comprising a head guide which guides a movement of the first head (7 fig.1) between a printing position facing the printing medium being conveyed by the conveyor and a maintenance position on the back side of the printing position in the depth direction, wherein: the exhaust fan is arranged on the back side of the maintenance position in the depth direction (figs.1,3,9 ;paragraphs 0045-0068).
.
Regrading claim 14, Goto further teaches a printing method, comprising: conveying (2,3 fig.1) a printing medium in the form of a long strip (P) having a recording surface and a non-recording surface opposite to the recording surface; and 
discharging an ink (7 fig.1) to the recording surface from a first head facing the recording surface of the printing medium from above,
 a first cover (2,3 fig.1) being arranged between the recording surface of the printing medium before the first head discharging the ink to the printing medium and the first head(figs.1,3,9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853